Case 1:20-cv-01228-CFC Document 30 Filed 02/12/21 Page 1 of 2 PageID #: 1832




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

WSOU INVESTMENTS, LLC D/B/A                )
BRAZOS LICENSING AND                       )
DEVELOPMENT,                               )
                                           )   C.A. No. 1:20-01228-CFC
                      Plaintiff,           )   C.A. No. 1:20-01229-CFC
                                           )   C.A. No. 1:20-01231-CFC
       v.                                  )   C.A. No. 1:20-01232-CFC
                                           )   C.A. No. 1:20-01233-CFC
XILINX, INC.,                              )
                                           )
                      Defendant.           )

   WSOU INVESTMENTS, LLC’S REQUEST FOR ORAL ARGUMENT
     ON DEFENDANT XILINX, INC.’S MOTIONS TO TRANSFER

      Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“WSOU”) respectfully requests oral argument on Defendant Xilinx, Inc’s

(“Xilinx”) Motions to Transfer Venue Pursuant to 28 U.S.C. § 1404 (D.I. 16 in

C.A. 20-1228; D.I. 16 in C.A. 20-1229; D.I. 16 in C.A. 20-1231; D.I. 16 in C.A.

20-1232; and D.I. 15 in C.A. 12-1233).

Dated: February 12, 2021

                                         DEVLIN LAW FIRM LLC
OF COUNSEL:
                                         /s/ James M. Lennon
Jonathan K. Waldrop                      James M. Lennon (No. 4570)
Darcy L. Jones                           1526 Gilpin Avenue
Marcus A. Barber                         Wilmington, DE 19806
ThucMinh Nguyen                          (302) 449-9010
John W. Downing                          jlennon@devlinlawfirm.com
Heather S. Kim
Jack Shaw                                Attorneys for Plaintiff
Case 1:20-cv-01228-CFC Document 30 Filed 02/12/21 Page 2 of 2 PageID #: 1833




KASOWITZ BENSON TORRES LLP
333 Twin Dolphin Drive, Suite 200
Redwood Shores, CA 94065
(650) 453-5170
jwaldrop@kasowitz.com
djones@kasowitz.com
mbarber@kasowitz.com
tnguyen@kasowitz.com
jdowning@kasowitz.com
hkim@kasowitz.com
jshaw@kasowitz.com

Shelley Ivan
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, NY 10019
(212) 506-1700
sivan@kasowitz.com

Paul G. Williams
KASOWITZ BENSON TORRES LLP
1230 Peachtree Street, NE, Suite 2445
Atlanta, GA 30309
pwilliams@kasowitz.com



                         CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing document was

served on all parties who have appeared in this case on February 12, 2021, via

the Court’s CM/ECF system.


                                        /s/ James M. Lennon
                                        James M. Lennon (No. 4570)




                                          2
